 



Exhibit 10.2

AWARD NOTICE

NOTICE OF RESTRICTED STOCK AWARD
GRANTED PURSUANT TO THE
TRANSCAT, INC.
2003 INCENTIVE PLAN

     
Grantee:
                                                                        
 
   
Number of Shares Awarded:
                                                                        
 
   
Date of Grant:
                                                                        

     1.     Grant of Restricted Stock Award. This Award Notice serves to notify
you that the Compensation Committee (the “Committee”) of the Board of Directors
of Transcat, Inc., an Ohio corporation (the “Company”) has granted to you, under
the Company’s 2003 Incentive Plan (the “Plan”), a restricted stock award (the
“Award”), on the terms and conditions set forth in this Award Notice and the
Plan, of the number of shares of its Common Stock, $0.50 par value per share
(the “Common Stock”) set forth above (the “Award Shares”). The Plan is
incorporated herein by reference and made a part of this Award Notice.
Capitalized terms not defined herein have the respective meanings set forth in
the Plan.

     2.     Restrictions and Vesting. The Award Shares shall vest as follows
(with each date on which vesting occurs being referred to as a “Vesting Date”):
(a) fifty percent (i.e. [___]) of the Award Shares shall vest effective
immediately as of the date of grant set forth above; and (b) subject to the
terms of the Plan, provided you are still a full-time employee of the Company at
that time, the remaining fifty percent (i.e. [___]) of the Award Shares will
vest on the first anniversary of the date of grant set forth above. If your
employment terminates before a Vesting Date by reason of death, Disability,
Retirement, or termination for an Approved Reason, the Award Shares that have
not yet vested shall accelerate and become fully vested, and the date of death,
Disability, Retirement or termination for an Approved Reason shall become the
Vesting Date. If your employment terminates before the applicable Vesting Date
for any other reason, the Award Shares that have not yet vested shall be
forfeited and cancelled immediately.

     3.     Unvested Award Shares. Until vested, the Award Shares initially will
be evidenced by either (a) book-entry registration, without the issuance of a
certificate representing such Award Shares; or (b) a certificate representing
such Award Shares to be held by the Company’s transfer agent with a legend
(suitable to counsel to the Company) that clearly and conspicuously indicates
that such Award Shares are subject to the vesting provisions of Section 2 of
this Award Notice.

     4.     Issuance of Shares. The Company will, provided that the conditions
to vesting specified in Section 2 of this Award Notice are satisfied, issue a
certificate or certificates representing the Award Shares that have vested as
promptly as practicable following a Vesting Date. The Award Shares may be issued
during your lifetime only to you, or after your death to

 



--------------------------------------------------------------------------------



 



your designated beneficiary, or, in the absence of such beneficiary, to your
duly qualified personal representative. Notwithstanding anything herein to the
contrary, any certificate or certificates evidencing the Award Shares shall bear
appropriate legends referencing the restrictions on transfer set forth in
Section 5 of this Award Notice and any other legends as may be required pursuant
to this Award Notice or the Plan, and shall be delivered to and deposited with
the Secretary of the Company, or such other escrow agent as the Company may
appoint, who shall retain physical custody of such certificates until the
expiration of the Lock-Up Period (as defined in Section 5 of this Award Notice)
applicable to such Award Shares, when such certificates shall be delivered to
you. You understand that the Company will, and you hereby authorize the Company
to, issue such instructions to its transfer agent as the Company may deem
necessary or proper to comply with the intent and the purposes of this Award
Notice.

     5.     Restrictions on Transfer of Shares. Notwithstanding anything herein
to the contrary, the Award Shares, and the right to vote such Award Shares and
to receive dividends thereon, may not, except as otherwise provided in the Plan,
be sold, assigned, transferred, pledged or encumbered in any way prior to the
date that is three years following the Grant Date with respect to such Award
Shares (the “Lock-Up Period”), whether by operation of law or otherwise, except
by will or the laws of descent and distribution. After the expiration of the
applicable Lock-Up Periods, the sale or other transfer of the Award Shares shall
be subject to applicable laws and regulations under the Securities Act of 1933,
as amended. You agree that the Award Shares are not to be sold or otherwise
transferred in any manner that would constitute a violation of any applicable
federal or state securities laws or any rules, regulations or policies of the
Company. You also agree (a) that the certificates representing the Award Shares
may bear such legend or legends as the Company deems appropriate in order to
assure compliance with applicable securities laws; (b) that the Company may
refuse to register the transfer of the Award Shares on the stock transfer
records of the Company if, in the opinion of counsel satisfactory to the
Company, such transfer would constitute a violation of any applicable securities
law, and (c) that the Company may give related instructions to its transfer
agent, if any, to stop registration of such Award Shares.

     6.     Rights as a Stockholder. Unless the Award is cancelled as provided
in Section 2 of this Award Notice, prior to the Vesting Date you will have all
of the other rights of a stockholder with respect to the Award Shares,
including, but not limited to, the right to receive such cash dividends, if any,
as may be declared on such Award Shares from time to time and the right to vote
(in person or by proxy) such Award Shares at any meeting of stockholders of the
Company, subject, however, to the provisions of Section 5 of this Award Notice.

     7.     Change in Control. Upon a Change in Control of the Company, the
provisions of Section 10.3 of the Plan shall automatically and immediately
become operative with respect to the Award.

     8.     Restrictions on Issuance of Shares. If at any time the Company
determines that listing, registration or qualification of the Award Shares upon
any securities exchange or under any state or federal law, or the approval of
any governmental agency, is necessary or advisable as a condition to the Award
or issuance of certificate(s) for Common Stock hereunder, such Award or issuance
may not be made in whole or in part unless and until such listing, registration,

2



--------------------------------------------------------------------------------



 



qualification or approval shall have been effected or obtained free of any
conditions not acceptable to the Company.

     9.     Plan Controls. The Award is subject to all of the provisions of the
Plan, and is further subject to all the interpretations, amendments, rules and
regulations that may from time to time be promulgated and adopted by the
Committee pursuant to the Plan. In the event of any conflict among the
provisions of the Plan and this Award Notice, the provisions of the Plan will be
controlling and determinative.

     10.     Payment of Taxes. You are responsible for any and all federal,
state and local taxes (other than stock transfer or issuance taxes) arising as a
result of the issuance of the Award Shares to you pursuant to this Award or any
subsequent sale of the Award Shares by you. Notwithstanding the foregoing, the
Company agrees to pay to you, as a bonus, on or before [___] and [___] (in the
case of shares vested one year from the Date of Grant), or such earlier time in
the event of a change of control, an amount necessary for you to pay the federal
and New York state income taxes on the net income attributable to this Award.
Such amount shall be determined by conclusively presuming that such net income
(based on the full amount of the Award) will be taxed at the maximum federal
rate at which income of an individual can be taxed in the calendar year [___].
If you make the election authorized by Section 83(b) of the Code with respect to
this Award, you agree to submit to the Company a copy of the statement that you
file to make such election.

ACKNOWLEDGEMENT

     The undersigned Grantee acknowledges receipt of, and understands and agrees
to, this Award Notice and the Plan. The Grantee further acknowledges that as of
the Date of Grant, this Award Notice and the Plan set forth the entire
understanding between the Grantee and the Company regarding the acquisition of
Common Stock and supercede all prior oral and written agreements on that
subject, with the exception of any stock option awards under the Plan made to
the Grantee contemporaneously with this Award.

Date:                                                                 

Transcat, Inc.

By:                                                                 

Grantee:

                                                                      

3